                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
    Case No.     5:19-cv-00352-SVW-KK                                                 Date      July 15, 2019

    Title        Clarence Bell, III v. CEVA Logistics U.S., Inc. et al.




    Present: The Honorable      STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                       Paul M. Cruz                                                     N/A
                       Deputy Clerk                                         Court Reporter / Recorder
               Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                             N/A                                                          N/A
    Proceedings:             IN CHAMBERS ORDER DENYING PLAINTIFF’S MOTION TO
                             REMAND [12]

I.          Introduction

        On November 15, 2018, Plaintiff Clarence Bell, III filed this putative class action against
Defendant CEVA Logistics U.S., Inc. (“CEVA”) and Defendant Randstad Inhouse Services, LLC
(“Randstad”) in California state court. Dkt. 1-1. Plaintiff asserts claims under California law alleging:
(1) failure to provide all paid rest periods; (2) failure to provide all second meal periods; (3) failure to
pay all seventh day overtime wages; (4) failure to timely furnish accurate itemized wage statements; (5)
violations of California Labor Code § 203; (6) penalties pursuant to California Labor Code § 2699; and
(7) unfair business practices. Id. Plaintiff brings this case on behalf of himself and “[a]ll California
citizens employed by Defendants as hourly-paid employees during the appropriate time period1 who
were subjected to Defendants’ policies and practices.” Id. ¶ 26.

       On February 22, 2019, CEVA removed the case, asserting jurisdiction under the Class Action
Fairness Act (“CAFA”). See Dkt. 1. On March 22, 2019, Plaintiff filed a motion to remand the case.
Dkt. 12.



1
         Plaintiff clarifies that the relevant time period is the “time period from four (4) years preceding the filing
of the original Complaint . . . up to and through the time of trial for this matter.” Id. ¶ 3. The original Complaint
was filed on November 15, 2018. Id. at 1.




                                                                                                           :
                                                                   Initials of Preparer
                                                                                             PMC

                                               CIVIL MINUTES - GENERAL                                         Page 1 of 6
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.    5:19-cv-00352-SVW-KK                                                 Date     July 15, 2019

    Title       Clarence Bell, III v. CEVA Logistics U.S., Inc. et al.



II.         Factual Background

       Plaintiff alleges that he worked for Randstad as an hourly-paid employee from approximately
September 2017 to November 18, 2017 and that he worked for CEVA from approximately November
19, 2017 to October 26, 2018.2 Dkt. 1-1 ¶ 7. Plaintiff also alleges that he is a citizen of the State of
California and that both CEVA and Randstad are Delaware corporations. Id. ¶¶ 6, 9-10.

        Specifically, Plaintiff contends that, “as a matter of Defendants’ established company policy,”
“[n]on-exempt employees [could] not leave work premises during a rest break” in violation of California
law and that, pursuant to the policy, “the members of the Rest Period Class were not allowed to leave
Defendants’ premises for their rest breaks . . . as Defendants failed to relinquish all control over how the
members of the Rest Period Class spent their rest breaks.” Id. ¶¶ 40-41. With respect to meal periods,
Plaintiff asserts that “[o]n one or more occasions, the members of the Meal Period Class worked over
ten (10) hours per shift and therefore were entitled to a second meal period of not less than 30 minutes”
that they did not receive. Id. ¶¶ 50-53. Plaintiff further alleges that Defendants did not furnish each
member of the putative wage statement class with an accurate itemized wage statement by not including
the “beginning and ending of each work period, meal periods, rest periods, the total daily hours worked,
the total hours worked per pay period, meal and rest period premium payments and applicable rates of
pay.” Id. ¶ 70. Plaintiff also seeks derivative waiting time penalties because “Defendants had a
consistent and uniform policy, practice and procedure of willfully failing to pay the earned wages of
Defendants’ former employees . . . at the time of their termination.” Id. ¶¶ 81-82.

III.        Legal Standard

        CAFA gives federal district courts original jurisdiction over class actions involving at least 100
class members, minimal diversity, and at least $5 million in controversy. 28 U.S.C. § 1332(d). In a
notice of removal, a defendant need only plausibly allege that these prerequisites are met. Dart
Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). Once confronted with a

2
        The Court notes that Plaintiff allegedly worked for Defendants for approximately one-fourth of the
putative class period. Although this is not a barrier to the Court’s subject-matter jurisdiction, it may bear on the
questions of Plaintiff’s typicality and adequacy at the class certification stage.




                                                                                                          :
                                                                  Initials of Preparer
                                                                                            PMC

                                              CIVIL MINUTES - GENERAL                                         Page 2 of 6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
    Case No.     5:19-cv-00352-SVW-KK                                                Date    July 15, 2019

    Title        Clarence Bell, III v. CEVA Logistics U.S., Inc. et al.



motion to remand, however, the defendant bears the burden of establishing jurisdiction by a
preponderance of the evidence. Id. at 553-54. The parties may submit “evidence, including affidavits or
declarations, or other ‘summary-judgment-type evidence relevant to the amount in controversy at the
time of removal.’” Akana v. Estee Lauder Inc., No. LA CV19-00806 JAK (PLAx), 2019 WL 2225231,
at *3 (C.D. Cal. May 23, 2019) (quoting Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir.
2015)) (citation and quotation marks omitted). The evidence must use “reasonable assumptions”; that is,
“a defendant cannot establish removal jurisdiction by mere speculation and conjecture, with
unreasonable assumptions.” Ibarra, 775 F.3d at 1197-98. There is no presumption against removal
under CAFA. Dart Cherokee, 135 S. Ct. at 554.

        Where the complaint contains generalized allegations of illegal behavior, a removing defendant
must supply “real evidence” grounding its calculations of the amount in controversy. Ibarra, 775 F.3d at
1198-99. Therefore, a defendant cannot assume a 100% violation rate based on the plaintiff’s general
allegation of a “pattern and practice” and “institutionalized unwritten policy that mandates these
unlawful practices.” Id. at 1198-99. However, “courts have generally found the amount in controversy
satisfied where a defendant assumes a 100% violation rate based on allegations of a ‘uniform’ illegal
practice (or other similar language) and where the plaintiff offers no evidence rebutting this violation
rate.” Duberry v. J. Crew Grp., Inc., No. 2:14-cv-08810-SVW-MRW, 2015 WL 4575018, at *3 (C.D.
Cal. July 28, 2015); see also Ibarra, 775 F.3d at 1199 (suggesting that an allegation that a defendant
violated labor laws “universally, on each and every shift” would suffice to assume a 100% violation
rate).

IV.         Discussion

       Plaintiff’s First Amended Complaint (“FAC”) does not allege a specific amount in damages.
Therefore, Defendants bear the initial burden of proving by a preponderance of the evidence that the
amount in controversy exceeds $5 million. Plaintiff argues that Defendants fail to meet this burden
because the amount in controversy set forth by CEVA in its Notice of Removal is based on speculation
and conjecture. Dkt. 12-1 at 1. Plaintiff does not dispute that CAFA’s jurisdictional requirements of
minimum diversity and class numerosity are satisfied.3

3
            Plaintiff argues that CEVA bears the burden of establishing federal jurisdiction. However, CEVA itself




                                                                                                        :
                                                                   Initials of Preparer
                                                                                            PMC

                                                CIVIL MINUTES - GENERAL                                     Page 3 of 6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
Case No.      5:19-cv-00352-SVW-KK                                                 Date     July 15, 2019

Title         Clarence Bell, III v. CEVA Logistics U.S., Inc. et al.




        Plaintiff makes three primary arguments to attack CEVA’s Notice of Removal. First, it argues
that the Notice was not supported by concrete evidence and so was mere speculation. Second, it
contends that CEVA cannot assume 100% violation rates. And third, it alleges that CEVA’s calculation
included damages and penalties that may not be recoverable.

        In opposition, CEVA filed a declaration of Tommy Weideman, CEVA’s HRIS Manager. Dkt. 16
¶ 1. He has held the position since 2013 and is “familiar with [CEVA’s] business operations in
California and with payroll activities associated with” its operations in California. Id. In his “capacity as
HRIS Manager, [he] also ha[s] access to information and data regarding [CEVA’s] operations in
California.” Id. He declares that the “matters set forth in [his] declaration are based on [his] own
personal knowledge . . . because [he] regularly conduct[s] business using the information presented in
this declaration that is derived from records complied and retained by CEVA.” Id. ¶ 2. Furthermore, in
preparing his declaration, he “reviewed data for all current and former non-exempt, hourly-paid contract
logistics employees who worked at [CEVA] in California at any time between November 15, 2014 and
May 20, 2019.” Id. ¶ 4. “Based on [his] job duties, [he has] working, current knowledge of records kept
by [CEVA] to determine the number of active nonexempt employees in California at [various] times, the
average rate of pay earned by those employees during certain periods of time, [and] the average hours
worked by those employees per week during certain periods of time . . . .” Id. Based on his “review of
records maintained by [CEVA],” he was “able to determine” the number of CEVA employees working
during the relevant period, the average hourly rate of pay received by those employees, the average
number of hours per week worked by those employees, the number of CEVA employees whose
employment was terminated during the relevant period, the average hourly rate of pay received by those
employees, and the average number of hours per week worked by those employees. Id. Weideman
displays this information in chart form. Id. ¶ 5.

        Based on Weideman’s declaration, CEVA calculates that Plaintiff’s rest break claim alone puts



alleged facts establishing that minimal diversity exists. Furthermore, Plaintiff does not now dispute the substance
of those jurisdictional allegations or of CEVA’s own allegation of diversity. See Dkt. 15 at 11-12.




                                                                                                       :
                                                                 Initials of Preparer
                                                                                          PMC

                                             CIVIL MINUTES - GENERAL                                       Page 4 of 6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
    Case No.      5:19-cv-00352-SVW-KK                                                 Date     July 15, 2019

    Title         Clarence Bell, III v. CEVA Logistics U.S., Inc. et al.



more than $5 million in controversy.4 The Court agrees with CEVA that Weideman’s declaration, if
based on reasonable assumptions, constitutes sufficient evidence in this context. See, e.g., Varsam v.
Lab. Corp. of Am., No. 14cv2719 BTM(JMA), 2015 WL 4199287, at *2 (S.D. Cal. July 13, 2015); Oda
v. Gucci Am., Inc., No. 2:14-cv-7468-SVW (JPRx), 2015 WL 93335, at *3 (C.D. Cal. Jan. 7, 2015).

       Based on the evidence presented by CEVA, it is more likely than not that the amount in
controversy of this action exceeds $5 million. The amount in controversy based on the rest break claim,
which is reasonably calculated by multiplying the number of CEVA’s active employees, the average
hourly pay, the average hours worked per week, the number of weeks per quarter, and the number of
quarters during the class period, is slightly over $5 million. Dkt. 15 at 8. The amount in controversy
based on the wage statement claim and waiting time penalties likely adds millions of dollars to the total
amount in controversy.5 Id. at 9. Indeed, CEVA’s calculations suggest that the amount in controversy
exceeds $10 million, even before considering the meal period claim and the claim for overtime for
working a seventh day in a week.6




4
         This calculation is based on Plaintiff’s application of a 100% violation rate. In its moving papers, Plaintiff
argues that CEVA cannot assume 100% violation rates. Although CEVA may not be able to assume 100%
violation rates for all of Plaintiff’s claims, the Court agrees with CEVA that a 100% violation rate is appropriate
for the rest break claim because Plaintiff alleges violations that, due to CEVA’s uniform policy and practice,
occurred during every rest period. See Feao v. UFP Riverside, LLC, No. CV 17-3080-PSG, 2017 WL 2836207, at
*5 (C.D. Cal. June 29, 2017) (“In addition, Plaintiff’s allegations contain no qualifying words such as ‘often’ or
‘sometimes’ to suggest less than uniform violation[s] that would preclude a 100 percent violation rate.”).
5
            A 100% violation rate is appropriate here too for the same reasons as in the context of the rest break
claim.
6
         The Court acknowledges the arguments presented by Plaintiff in his reply brief but is not persuaded that
these arguments—for example, that CEVA allegedly included a few too many months of damages in its
calculations—affect the analysis such that it is not more likely than not that the amount in controversy exceeds $5
million.




                                                                                                           :
                                                                     Initials of Preparer
                                                                                              PMC

                                                 CIVIL MINUTES - GENERAL                                       Page 5 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
Case No.    5:19-cv-00352-SVW-KK                                            Date    July 15, 2019

Title       Clarence Bell, III v. CEVA Logistics U.S., Inc. et al.



V.      Conclusion

        For the above reasons, the Court DENIES Plaintiff’s motion to remand. Trial will take place on
December 10, 2019 at 9 a.m. with a pre-trial conference on December 2, 2019 at 3 p.m. The motion for
class certification must be filed within 60 days of the date of this order.

        IT IS SO ORDERED.




                                                                                             :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                 Page 6 of 6
